IN THE COMMONWEALTH COURT OF PENNSYLVANIA


F.A. Properties Corporation,           :
                    Appellant          :
                                       :
           v.                          :    No. 122 C.D. 2016
                                       :
City of Philadelphia,                  :
Philadelphia Housing Authority         :
and Philadelphia Redevelopment         :
Authority                              :


                                    ORDER


            NOW, May 2, 2017, having considered appellant’s application for

reconsideration/reargument en banc, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge